                         IN THE UNITED STATES DISTRJCT COURT
                                 DISTRJCT OF OREGON


STEVEN LEWIS,                                       Civil No. 3:16-CV-00241-BR

       Plaintiff,

       V.                                                    ORDER

Commissioner of the Social Security
Administration,

       Defendant.

       This Court has considered Plaintiff's unopposed motion for attorney fees. It is hereby

ORDERED that attorney fees in the amount of $10,971.32, shall be awarded to Plaintiff pursuant

to 42 U.S.C. § 406(b).

       IT IS SO ORDERED.

              . _ _ _ _ _ dayo f _ _Q
       DATEDth1s                       ._
                                    .,_,_lT1.,d•7-·
                                              __ + - - - - - - - ' 2019 .
                                               c/




                                                            1~1/~~   g/ji/Z~v
                                                              STATES1riISTRJCT JUDGE




   Page 1 [3: 16-CV-00241-BR]               ORDER
